SOMERYILLE, J.
— The judgment rendered was erroneous and must be reversed. It was a judgment by default, and there was only an achnowledgment of service of process indorsed on the summons and complaint. This did not, under the long settled practice in this State, authorize the rendition *197of such a judgment without proof, or admission of the fact of service, appearing of record. ' The record here fails to show that the acknowledgment or signature was proved, or admitted in court to be genuine. — O'Neal v. Garrett, 3 Ala. 276; 1 Brick. Dig. 138, § 99; Harris v. Martin, 39 Ala. 556.
Beversed and remanded.